Citation Nr: 1115376	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left ankle strain. 

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh





INTRODUCTION

The Veteran served on active duty from December 2001 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Montgomery, Alabama. 

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Resolving all doubt in her favor, the residuals of the Veteran's left ankle strain are manifested by limitation of motion, increased pain, difficulty with prolonged walking, sitting or standing, and the need for regular use of an ankle brace; however, there is no evidence that the Veteran's left ankle disability has resulted in marked limitation range of motion, ankylosis, marked deformity of the os calcis or astragalus, or malunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for residuals of a left ankle strain have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2010).



(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's claim regarding her initial rating of her left ankle disability, the claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment and VA outpatient treatment records.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations related to the specific claim on appeal in May 2006.  The Board finds that the May 2006 VA examination was adequate for evaluation purposes.  Specifically, the examiner interviewed the Veteran, and conducted a physical examination as well as X-rays.  The Board acknowledges that the VA examiner did not indicate whether the claims file was reviewed; however, there is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the examiner misstated any relevant facts.  

Nevertheless, the fact that the claims file was unavailable to the examiner is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008);  see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the report.  

In any event, the record shows that the Veteran was for another examination for in August 2009.  However, she failed to report for the examination or inform VA of a reason why she missed the examination or request to reschedule the examination.  Although the examination notice sent to her from the VA Medical Center where the evaluation was to be performed is not of record, it is not standard VA practice to put these notices in the file and the law presumes the regularity of the administrative process in providing this notice to her in the absence of clear evidence to the contrary.  Kyhn v. Shinseki, 23 Vet. App. 335, 338-40 (2010) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992)).  Indeed, the Veteran has not claimed that she did not receive notice of the examination.  As the Veteran's claims were original compensation claims, the Board will make a decision based on the remainder of the evidence.  38 C.F.R. § 3.655 (2010). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for residuals of the Veteran's left ankle sprain was granted in August 2006 and rated as non-compensable.  The Veteran's left ankle disability is rated under DC 5271, based on limitation of motion of the ankle.  Under DC 5271, where motion is moderately limited, a 10 percent rating is assigned and where it is markedly limited, a 20 percent rating is assigned.  Normal dorsiflexion of the ankle is from 0 to 20 degrees, and normal plantar flexion of the ankle is from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.


For the following reasons, the Board finds that a 10 percent rating is warranted for moderate limitation of motion.  

The May 2006 VA examination indicated that the Veteran's residuals were manifest by an aching sensation related to exercise such as walking one mile.  She reported that if she walked one mile, she would have to stop due to discomfort in her left ankle.  She also reported that if she stood for 60 minutes in one position, she would have to change position and rest due to pain in her left ankle.  She also reported that she avoided repeat bending as it caused flare-ups of left ankle pain.  She reported to the VA examiner that she did not wear braces or use any other aid for ambulation.  

Next, in June 2006, a VA outpatient treatment record indicated that the Veteran  reported chronic left ankle pain that was sharp.  However, at the time of her treatment, she rated her pain as 0, indicating that she had no pain in her left ankle. She reported that her pain limited her standing and walking.  She also reported that she was not taking any pain medication.  

In September 2006, the Veteran sought treatment for her left ankle pain again.  At that time, she requested an ankle brace to replace one that she had used in the past.  Her primary care physician ordered a kinesiotherapy treatment consultation regarding the ankle brace.  Shortly thereafter, also in September 2006, she was evaluated by a kinesiotherapist, given an ankle brace, and instructed on the proper use of the brace.  

A VA outpatient treatment record dated in June 2007 revealed that the Veteran had not had any problems with her residuals of a left ankle strain for the at least six months prior to her visit.  The remaining VA outpatient treatment records, dated through October 2009, do not indicate that she complained of left ankle problems.  She has not reported to VA that she received treatment for residuals of her left ankle strain anywhere else. 

Based on the foregoing, and considering her complaints of chronic pain, the Board finds that the Veteran's residuals of a left ankle sprain more approximately the criteria for a 10 percent rating based on moderate limitation of motion of the ankle.  All doubt has been placed in the Veteran's favor in assigning this rating.

However, a rating in excess of 10 percent is not warranted.  There is clearly no evidence of marked limitation of motion.  The VA examiner described the range of motion of the Veteran's ankle to be normal.  He also noted that repetitive motion did not result in additional loss of range of motion due to pain, fatigue, weakness or incoordination.  VA outpatient records do not contain any findings to the contrary.  Moreover, in assigning the 10 percent rating, the Board considered the Veteran's subjective complaints of pain.  Thus, even considering the tenets of Deluca, a higher (20 percent) rating under Diagnostic Code 5271 is not warranted.  Further, as there is no evidence of ankylosis, marked deformity of the os calcis or astragalus, or malunion of the tibia and fibula, higher ratings are not supported under Diagnostic Codes 5262, 5270, or 5273.
   
The Board has also considered the Veteran's statements that she has experienced pain, difficulty with prolonged walking, sitting and standing for both periods on appeal.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than the Veteran's assessment of the severity of her disability.  See Cartright, 2 Vet. App. at 25.  

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for her left ankle disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability during the periods of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  Indeed, she reported to the May 2006 VA examiner that she works in administration.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial 10 percent rating for residuals of a left ankle strain is granted, subject to the provision governing the award of monetary benefits,.

REMAND




Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service treatment records reflect that the Veteran first complained of low back pain in July 2005, while serving in Italy.  No injury or other cause of back pain was reported or noted.  At that time, she was provisionally diagnosed with mechanical low back pain.  She also reported that she had gained 70 pounds in the year prior to her service treatment visit.  She was provided with a treatment plan including specific physical therapy exercises.  In August 2005, a service treatment record indicated that the Veteran reported that her low back pain was getting better.  

Post-service treatment records indicate a diagnosis of arthralgia by the VA examiner in May 2006.  A contemporaneous X-ray of her spine was normal.  A September 2006 VA outpatient treatment record indicated a flare-up of low back pain.  At that time, she reported that she initially experienced low back pain in service, in 2005, but that it had not given her any problem until about 10 days prior to her treatment in September 2006.  She was again diagnosed with mechanical low back pain, with no evidence of radiculopathy.   

In view of the foregoing, the Board is unclear as to whether the Veteran suffers from a disability of the back/spine.  There is some evidence suggestive that the Veteran merely experiences some type of ill-defined pain without any underlying orthopedic abnormality.  Pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  However, the diagnosis of arthralgia is ambiguous, especially because repetitive motion caused the Veteran to experience additional loss of range of motion.  An additional examination is therefore deemed necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Birmingham, Alabama; however, as the claims file only includes treatment records from that facility dated up to December 2009, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to provide the name(s) of all VA and non-VA health care providers that have treated her for low back problems/disability.  After securing the necessary release, those records should be obtained.  Regardless of whether the Veteran responds to the inquiry, acquire any treatment records that may be available from the VA Medical Center in Birmingham, Alabama, since December 2009.  

2.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any disability of the low back.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should identify any and all disorders of the low back and/or lumbar spine.  He or she should state whether arthralgia represents a disability or symptom of an underlying disability.  With respect to each identified disability of the low back, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service or is otherwise etiologically related to the Veteran's active service. 

The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


